               Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 1 of 12 PageID: 1



    Ci.ti.z.al of State af New Yock 's ·I!O S: Arnli!'..atioo a<i                  to:      ·                                                  ,
    AO 242 (Rev. 09/17) Petition for a Writ ofHabcas Corpus Untfef28U.S.C, § 2¼41, § 2242, 2;2,'J2,   ~   2243 wi.fu li\:':l,t of Cectionn::i




                                                                                                                                                                       ~~
                                                                                                                                                                 ; ·f1
                                                                                                                                                                : :.,, -1'1!
                                                                                                                                                                       j /.
                                   etilionei
                                                                                                                                                                ''
                                      V.                                                                                                                    .      '

          David Ortiz, as.to IMMEDIATE
        · CUSTODIAN d/b/a WARDEN OF FCI
          FORT DIX, JBMDL NJ 08640-0902                                                                                   '   ~.   ;"
                                                                                                                                            /il
                                                                                                                                           1'•,•
                                                                                                                                              ,,
                                                                                                                                                   1
                                                                                                                                                       -'


                             Respondent
    (name ofwarden or authorized person having c11stody ofpetitioner)
                                    CTITZEN OF STAIB OF. 'NEW                          YORK      .'S APPLIQ\TION AND                                        .
                            PETITION FOR A WRIT OF HABEAS CORPUS UNDER 28 U.S.C. § 2241 & §§ 22'12 & 43
                                                                 Personal Information

    I.       (a) Your full name:               Anthony Davih,
             (b) Other names you have used: __                      .,_/J~/,__•W~-------------------
  . 2.       Place of confinement:
             (a) Name of institution:
                                      State of New Jersey                                .,
                                               FEDERAL CORRECTIONAL INSTITUTION F'ORT DIX ( "FCI''' _ FORT DI:
             (b) Address:          5756 Hartford & Pointville Rd., JBMDL NJ 08640-090iOO

             (c) Your identification number:            [Federal Register No.: 68592-054] ·
   3,       Are you currently being held on orders by:
            0 Federal authorities ·     0 State authorities                    ft Other - explain:                        By a United States Dis·
trict Court for Distrir,t of New York.                                                                       ,_,
   4.       Are you currently:                                                                                  f

            DA pretrial detainee (waiting for trial on criminal charges)
            • Serving a_sentence (incarceration, parole, probation, etc.) after having been co,nvicted ofa crime
              If you are currently serving a sentence, p.rovide:
                    (a) Name and location of court that sentenced you:·.

                   (b) Docket number of criminal case:
                   (c) Date of sentencing:
            0 Being held on an immigration charge
            0 Other (explain):



                                                                ,
                                                   Decision or Action You Are Challenging
                                                      Execution by and in State of New Jersey a Sentence pur-·
  5.       What are you challenging in this petition:    portedly issued by a USDC .sitting in State of N. Y.
           0 How your sentence is being carried out, calculated, or credited by prison or parole authorities (for example,,
             revocation or calculation of good time credits)

                                                                                                                                   •··•·
                                                                                                                           I,

                                                                                                                                             Page 2of 9
                 Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 2 of 12 PageID: 2




     AO 24_2 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                 0 Pretrial detention·
                 0 Immigration detention
                •  Detainer
                • The validity of your conviction or sentence as imposed (for example, sentence beyond the statutory
                 maximum or improperly calculated under the sentencing guidelines)
               • Disciplinary proceedings
               0 Other (explain):'



     6.        Provide more information about the decision or action yo
               (a) Name and location of the agency or court:

               (b) Docket number, case number, or opinipn number:
               (c) Decision or action you are challenging (for disciplinary proceedings, specify 1/re penallies imposed):




               (d) Date of the decision or action:                                                  A@
                                                 Your Earlier Challenges of the Decision or Action
 7.            First appeal
               Did you appeal the decision, file a grievance, or seek an administrative remedy?
             •   Yes                    No   •
               (a) Jf"Yes," provide:
                       (I) Name of the authority, agency, or court:
                                                                                    ---+=--1--1--+------------
                        (2) Date of filing:
                       (3)   Docket number, case number, or opinion number:
                       (4)   Result·                                                                 .
                       (5)   Date ofresult:                                                                  -           I
                       (6)   Issues raised:                                                     I                        I .
                                                                                            I                        I    .L
                                                                                                                               l----'"
                                                                                        I           -    )

                                                                                                                 I
                                                                                                             I




            (b)_ If you answered "No," explain why you did not appeal:                              "-l-/-/7'1----------~-
                                                                                            ---11---F-
                                                                                                    , I I                1 -
                                                                                                    ' I/         II
8.          Second appeal                                                                                    /
            After the first appeal, did you file a second appeal to a higher authority, agency, or court?
           • Yes                        No •

                                                                                                                                         Page:3 of 9
           Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 3 of 12 PageID: 3



 AO 242 (Rev. 09/17) Petition tbr a Writ of Habeas Corpus Under 28 U.S.C. § 2241

           (a) If"Yes," provide:
                   (I) Name of the authority, agency, or COUit:
                                                                                   ------t'-1-f------i'+-t----------,---

                     (2)   Date of filing:
                     (3)   Docket number, case number, or opinion number:
                     (4)   Result:
                     (5)   Date of result:                                                                            ,
                     (6)   Issues raised:                                                                     r   I
                                                                                                    /) ; · I
                                                                                                   I I / fl---'
                                                                                                 I    V  I I
                                                                                                       I

           (b) If you answered "No," explain why you did not file a second appea.1:



9.        Third appeal
          After the second appeal, did you file a third appeal to a higher authority, agency, or court?
          • Yes                     No   •                    ·
          (a) If"Yes," provide:
                   . (1) Name of the authority, agency, or court: - - - - - - - # 1 - + - - I - - - H - - - - - - - - - - '

                     (2)   Date of filing:
                     (3)   Docket number, case number, or opinion number:
                     (4)   Result:
                     (5)   Date of result:
                     (6)   Issues raised:                           I                                 l'
                                                                                   '         J    I
                                                                                 1///!I)
                                                                             f         /         I U
                                                                                            I     I       C

                                                                                           /'.

          (b) If you answered "No," explain why you did not file a third appeal:



I 0.      Motion under 28 U.S.C. § 2255
          In this petition, are you challenging the validity of your conviction or sentence as imposed?


         ~~~:s," answer the fol~:~ng:
         (a)
                                              .                            ILiIA
               Have you already filed a motion under 28 U.S.C. § 2255 th'tf)t'l!!nged this conviction or sentence1
                                                                                                                                ,
                   • Yes                   ·           •   No                                A IT                         .      ,
                                                                                                                              Page 4 of 9
                                                                                                                                 '
                Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 4 of 12 PageID: 4



 AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under 28 U.S.C. § 2241

                       lf"Yes," provide:
                       (I) Name of court·                                                                                  l

                       (2) Case number:                                                  1            '                I                 '
                                                                                                                                         "'
                       (3) Date of filing:                                          II                             I       .vi           '


                       (4) Result:                                                 II         I             I I ,.                        '
                                                                                         V                 I II✓
                       (5) Date of result:
                       (6) Issues raised:                                      ·'                         I 71                            I

                                                                                                                                          '
                                                                                                      I        '
                                                                                                  I


          (b)          Have you ever filed a motion in a United States Court of Appeals under 28 U.S.C. § 2244(b)(J)(A),                     1




                       seeking permission to file a second or successive Section 2255 motion to chaflenge this conviction or
                       sentence?
                    • Yes                               •   No
                     lf"Yes," provide:
                     (I) Name of court:
                   · (2) Case number: -------------,f/-J'-----f--~c../-------------
                       (3)   Date of filing:
                       (4)   Result:
                       (5)   Date of result:
                       (6)   Issues raised:




         (c)        Explain why the remedy under 28 U.S.C. § 2255 .is inadequate or ineffective to challenge your
                    conviction or sentence·                                        I

                                                                                                      1 \                      I
                                                                                              /J               I           l II
                                                                                         I
                                                                                             fl
                                                                                                   - I IIII
                                                                                                         ,
                                                                                                          r
                                                                                                                                   ~




                                                    .
                                                                                                           I

11.      Appeals of immigration proceedings
         Does this case concern immigration proceedings?
        • Yes                           • No
                   lf"Yes," provide:
         (a)       Date you were taken into immigration custody:.
                                                                  ---,<-LL--/--,<,"""1-------------
         ( b)      Date of the removal or reinstatement order:
         (c) ·     Did you file an appeal with the Board of Immigration Appea /
                   •    Yes                             •   No

                                                                                                                                       Page S·of 9
          Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 5 of 12 PageID: 5



AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corpus Under28 U.S.C. § 2241

                     If "Yes," provide:
                    (I) Date of filing:
                    (2) Case number:
                    (3) Result:                        J

                    (4) Date of result:
                    (5) Issues raised:




         (d)        Did you appeal the decision to the United States Coutt of Appeals?
                   •   Yes                             ONo
                    If"Yes," provide:
                    (I) Name of court:
                    (2) . Date of filing:
                                              -----------~-----------------
                    (3) Case number:
                    (4) Result:
                    (5) Date ofresult:
                    (6) Issues raised:




12.      Other appeals
         Othe~ than the appeals you listed above, have you tiled any othe~ petition, appUcation, or motion abqut the i$sues
         raised in this petition?
        • Yes                           • No
        If"Yes," provide:
        (a) Kind.of petition, motion, or application:
        (b) Name of the authority, agency, or court:

        (c) Date of filing:
        (d) Docket number, case number, or opinion number:
        (e) Result:
        (f) Date of result:·
        (g) Issues raised:




                                                                                                                   Pag~6 of 9
                                                                                                                      '
             Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 6 of 12 PageID: 6



  AO 242 (Rev. 0911?) Petition for a Writ of Habeas Corpus Under28 U.S.C. § 224 I.

                                                  Gr~unds for Your Challenge in This Petition
   13.      State every ground (reason) that supports your claim that you·are being held in violation of the Constitutio~,
            laws, or treaties of the United·States. Attach additional pages if you have more than four grounds. State the
            facts supporting each ground. Any legal arguments m_ust be submitted in a separate memorandum.

       GROUND ONE: NAME IMMEDIATE CUSIUDIA.~. ACTING THROTJGH FCI FDRT                      NI'STk~-C:.t\c.<:E     nrx
MANAGERiSYS'rnj IN VIOIATION OF 'IHE 14th AMENDMENT'S DUE PROCESS AND F.QITAT. PRarnGCTON OF IAW,
srn      STATE OF NEW JERSEY IAW, At"ID UNCONTRADICI'ED USDC JUIX;E BUMB'S RULING OF IAW- REFUSES
TO ALLOW APPLIO\Nf ELIGIBILITY AND AWARD OF ~ O N · AND WORK CREDITS lHAT SHORTEN SENTENC
        (a) Supporting facts (Be brief Donotcitecasesorlaw.): Appiicm1t hflS not been accused of nor convicted
of a crime by or in the State of New Jersey. He is only serving a sentence in the State pur-·
suant to N.J. 's laws making it legal to incarcerate other States' citizens in this State's cc
rectional institutions. Under N.J. 's laws: N.J.S.A. 30; 4-140 and 30: 4-92 "For every year c
fractional part of a year" and 11inmat2s of all correctional institutions within ••• the State"
all eligible and awarded work and conrnutation credit-, By .Gongress, 011.ed USOC J. ·Bill!lb.;                                        .(mm
         · (b) Did you present Ground One in all appeals that wefe available to you?
           • Yes                 • No ·
          GROUND TWO:




           (a) Supporting facts (Be brief Do not cite cases or law.):




           (b) Did you present Ground Two in all appeals that were available to you?
          • Yes                  • No




          (a) Supporting facts (Be brief Do not cite cases or law.):
                                                                                             A            /
                                                                                             fl       1       /I

                                                                                         j           I l't---
                                                                                         /J        I "1
                                                                                     I            II I
                                                                        ~ to you?
                                              I pp eals that were available
          (b) Did you present Ground Three m ala
          • Yes                 • No

                                                                                                                         Page 7 of 9
             Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 7 of 12 PageID: 7



  AO 242 (Rev. 09/17) Petition for a Writ or Habeas Corp~s Under 28 U.S.C. § 2241

          GROUND.FOUR:




            {a) Suppo1ting facts        (Be brief Do not cite cases or law):
                                                                                                                        '
                                                                                                                        I
                                                                                                                        '·




           (b) Did you present Ground Four in all appeals that were ava· able to you?
           OYes                  ONo

 14.       If there are any grounds that you did not present in all appeals that were available to you, explain why you did
           ~=                                                                                                               ;



                                                                    Request for Relief                                      I


                                   I r.equest 11'.elief stated at 28 U.S.C, § 2243
 15. Staieexactlywhatyouwantthecourttodo:
  of the Code of Laws of the United States, namely:
  (1) Unless this Court finds it appears from this Application and Petition
  I am not entitled to Writ of habeas corpus judicial inquiry; to:
  (Z) [F]nr.thw:i.th issue Writ of habeas corpus discharge from Immediate Custo-
  dian's executive fiat prohibiting all citizen Inmates from other Stites in-
  carcerated in Correctional Institution in State of New Jersey eligibility for
  time credits toward release date;
   (3) [O]r issue an Order directing Immediate Custodian to make the return of
   the record that Certify lawful authority to hold void both State of lNew Jer-
  sey laws and Act(s) of Congress granting citizen Inmates time credits towards                                                 I
  release date within the State of New Jersey;
                                                                           .                            .                       I

   ( 4) (T hat when Immediate Respondent makes the r.eturn · to the Conrt ', that. a
                 ]

  date and time for a hearing be.set, not more than five days afterl.;'.a~ds; and,
   (5) [W]here Immediate Custodian fails dr refuses io make the returJ of the
  record Certifying the lawful authority being followed to incar~erate citizen
   Inmates .fcorn other States in the Sta.te of New Jersey withou.t equal vrotection
   of law and due pro,~ess of law as is provided all 1ocal New Jersey citizens
.·.identically.situated atd,are natural born citizens of the United StJters.

                                                                                    )t..   Signature:



                                                                                                                                    i
                                                                                                                      Page: 8 of 9
                                                                                                                                    I
               Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 8 of 12 PageID: 8



    AO 242 (Rev. 09/17) Petition for a Writ of Habeas Corp~1s Under 28 U.S,C. § 2241

                                                         Declaration Under Penalty Of Perjury

              If you are incarcerated; 9n w at date did you place this petit!on. in the prison mail _system:                                     i    ,

                                          ,(/                             (See: Certificate of Service and Payment Beiow)

    l declare under penalty of.perjury that I am the petitioner, I have read this petition or had it read to me, and the                         1




    information in thi_s petition is true and correct, I understand that a false statement of a material fact may serve as th~ basis
    for prosecution for perjury, .




I)_ Date:
                                                                                                    Signature of Petitioner




                                                                                  . Signature oj ~ llorney or other authorized person, i} any

                                                   Certificate of Service and Payment
                                                 of $5 (Five Dollar) Nominal Filing Fee

           I,                        , do Certify that on _this    · day of January, 2021i, I
          mailed, postage pre-paid, the Original and two copies of the aforgoing
          Application and Petition for Writ of habeas corpus with request for Certiorari' to
          .the Federal U.S. District Court for the District of New Jersey, Camden Divisipn,
          via Clerk of the United States District Court; and,'
          Because FCI does not allow citizensby placing said Application in Correctional
          Institution's U.S. mail box, Inmates incarcerated in New Jersey on execution of
          Sentences from other States-the right, to pay court fees except·after review ~-nd
          approval at FCI, that often takes 30 days (or more):                .        i



          I further certify that my Family, in my home State of New York        , has agreed
          to pay the aformentioned fee by sending it by certified mail with postage pre-
          paid within 72 hours (3 days) after the date I mailed the aforegoing Applicadon
          to Federal United States District Court from within FCI FORT DIX. Said mailed! $5
          nominal filing Fee will be addressed to the Federal U.S.D. Court c/o Clerk of ithe
          United State District Court, Camden Division, N.J., via Clerk of the Uni1ted
          States District Court, identifying the $5 fee is for 1JtGut $ 1/,,,ul:htM) y . , v.
          Immediate Custodian Ortiz as the object of the filing fee, a6d there wi11 be a
          return receipt requestd.                                                       ·;


   >jL'   Date:      '/'??I) io-z- \                                        ')L Signature:




                                                                                 e- enwm:•
                                                                                       11
                                                                                                                          I                     Piige 9 of 9
                                                                                                                                                 I

                                                                                                                                                 I
                                                                                                                                                 I
  Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 9 of 12 PageID: 9

CONTINUATION OF
GROUND ONE:
in GOODMAN v. ORTIZ, 2020 U.S. Dist LEXIS 153874 (August 2020), explained qnd
ruled as a matter of law:
                                                                        I

"The First Step Act, Public Law No. 115-015, 132 Stat. 015 (2018), signed iqtci
law on December 21m 2018, provides comprehensive federal criminal justice
reform by, inter alia, creating a new risk and needs assessment system 'to
provide appropriate programming for prisoner .•• Musgrove v. Ortiz, No. CN 19-
5222 (NIB), 2019 U.S. Dist. LEXIS 87797, 2019 WL 2240563, at *2 (D.N.J. May 24,
2019). The First Step Act added the following relevant subsections to !18
u.s.c. § 3621:
   (h) Implementation of risk and needs assessment system-                    I


                                                                             11


   (1) In general, -- Not later than 180 days   after Attorney General completes·
   and releases the risk and needs assessment   system [release occurred on JJly
   19, 2019] (referred to in this subsection    as the "System") developed under
   subchapter D, the Director of the Bureau     of Prisons shall, in accordance
   with the subchapter -
   (A) Implement and complete the initial intake risk and needs assessment for
   each prisoner (including for each prisoner who was a prisoner prior to the
   effective date of this subsection), regardless of the prisoner s length ,of
   imposed term of imprisonment, and begin to assign prisoners to appropriate
   evidence-based recidivism reduction programs based on that determination;
   (B) begin to expand the effective evidence-based reduction programs and
   productive activities it offers and add any new evidence-based recidivism
   reduction programs and productive activities necessary to effectively
   implement the System; and
   (C) begin to implement the other risk and needs assessment tools necessary
   to effectively implement the System over time, while prisoners are
   participating in and completing the effective evidence-based recidivism
   reduction programs and productive activities.                                  I




   (2) Phase-in. -- In order to carry out paragraph (1), so that every prisoder
   has the opportunity to participate in and complete the type and amount !of
   evidence-based recidivism reduction programs or productive activities they
   need, and be reassessed for recidivism risk· and necessary to effectively
   implement the System, the Bureau of Prisons shall -
   (A) provide such evidence-based recidivism reduction programs and productive
   activities for all prisoners before the date that.is 2 years after the date
   on which the Bureau of Prisons completes a risk and needs assessment ~or
   each prisoner under paragraph (1) (A); and                                     I

                                                                                  I

   (B) develop and evaluate the risk and needs assessment tool to be used ~in
   the reassessments of risk of· recidivism, while prisoner·s are participating
   in and completing evidence-based recidivism reduction programs and
   productive activities.
   (3) Priority during phase-in. -- During the 2-year period described ,in

                                     (1)
 Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 10 of 12 PageID: 10

  paragraph (2)(A), the priority for such programs and activities shall be
  accorded based on a prisoner's proximity to release date.             :

   (4) Preliminary expansion of evidence-based recidivism reduction programs
   and authority to use incentives. -- Beginning on the date of enactment ,of
 . this subsection, the Bureau of Prisons may begin to expand any evidenc;e-
   based recidivism reduction programs and productive activities that exist ,,at
   a· prison as of such date, and may offer to prisoners who successful!ly
   participate in such programs and activities the incentives and rewards
   described in subchapter D. 18 U.S.C. § 3621(h)(1-4). Thus, according to §
   3621(h), the BOP was required to create the risk and needs assessment system
   by January 15, 2022, begin implementing· it on that date, and with full
   implementation complete on January 15, 2022."                             I
Continuing, the Honorable USDC Judge Bumb stated the position of the parties
                                                                             .I
and issued her legal ruling settling their dispute:
                                                                              '

    "Respondent contends that the BOP met the First Step Act's requirement [by]
    by develop[ing] a risk and needs assessment system, 'PATTERN' within 210
    days of the law's enactment on December 18, 2018 .... [T]hat the statute
    gives the BOP two years after it completes the risk and needs assessment
    for each prisoner to phase in the pro.,gram il!IPlementati6n, including by
    awarding 'Earned Time' credits, that is Lto say], by January 15, 2022.    ,
                                                                              '
    Petitioner agrees that the plain language of 18 U.S.C. § 2621(h) (:1)
    required the BOP to begin implementing the risk and needs assessment
    program on January 15, 2022.      This is not in dispute.      According ,to
    Petitioner, however, under § 3621(h) (2) ...• January 15, 2022, is not the
    date when the program takes effect. .. but it is the outer limit on when BOP
    must make programming and resulting credits available to all prisoners,
    citing 18 U.S.C. § 3621(h).       .

    Turning the- statutory language •.•. ordinary meaning of phase-in is to
    implement gradually.   Next, to determine whether the BOP is required to
    apply Petitioner's Earned Time credits before the January 15, 2022
    completion date for the phase-in, the statute must be read in its context
    and with a view to its place in overall statutory scheme. In this rega~d,
    Section 3621(h)(1)(C) requires the BOP to 'begin to implement tools
    necessary to effectively implement the System over time, while prisoner are
    participating in and co@leting the effective evidence-based recidivism
    reduction programs and pro uctive activities'.

    Furthermore, Section 3621(h)(3) instructs that [d]uring the 2-year period
    described in paragraph (2)(A), the priority for such programs and
    activities shall be accorded based on a risoner's roximit to ·release
    date. Thus by making it a priority to provide t e programs to prisoners
    based on proximity to their release dates, the statute makes it clear t~at
    prisoners who earned sufficient time credits during the phase-in per:i:od
    could be released prior to the end-date for the two-year phase-in,      i



    The Court finds no evidence in the statutory framework for delaying
    application of incentives earned by all prisoners during the phase-in
    program until January 15, 2022.




                                     (2)
    Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 11 of 12 PageID: 11

III. Conclusior.

[P Josition that a prisoner ·can complete the PATTERN. program before January 15,
2022 with no benefit to the prisoner is contrary to the statutory language, not to
mention the unfairness of such a result •.•• The Court will direct the BOP to
immediately apply Petitioner's Earned Time credit of 120 days ..• "

                                                  (Underlined emphasis added)

However, today Immediate Custodian, once again acts through and/or in cohort with
case manager Vogt, issues a new executive fiat declaring (1) Credits under act of
Congress can not b.e applied to release dates of sentences of citizen inmates from
other states; and (2) no citizen inmate is eligible.for any commutation and work
credit before January 2022 under First Step Act of Congress. Stating to wit:

    "The First Step Act does not amend your release date. The program is desig*ed
    to give credit for programming to be applied to community placement.      The
    Federal Bureau of Prisons has until January 2022 to implement and apply the
    program. The First Step Act credits will be applied one a Residential Reentry
    Center (RRC) placement is reviewed and referred.      The credits cannot be
    determined prior to a RRC referral."

(A true and correct copy of said-Ruling/Statement attached hereto as Exhibit A)

Indeed, Judge Bumb' s ruling arose from a controversy ,created when Immediate
Custodian as to Warden and his Staff case manager Vogt declared a citizen Inmate
incarcerated in correctional institutions within State of New Jersey was not
eligible for commutation and work credits until January 2022.      But as clearly
shown herein above, both by the law of State of N.J. and the final judgment of the
USDC on First Step Act of Congress, all Citizens in a correctional institution
within the State of New Jersey are eligible and awarded, where work and program
time is done in the institution, time credit toward their release date. Cf.:

    N.J .S.A. 30: 4-92 ("The inmates of all correctional institutions with the
    jurisdiction of the State Board shall be employed in such productive
    occupation as are consistent with their health,· strength and mental capacity
    and shall receive such compensation therefore as the State Board shall
    determine. Compensation for inmates of correctional institutions may be lin
    the form of cash, or remission of time from sentence or both.")                1




    N.J.S.A. 30: 4-140 (which states in relevant part: "For every year              or
    fractional part of a year of sentence imposed upon any person committed to    Pny
    State correction institution for a minimum--maximum term there shall            be
    remitted to him from both the maximum and minimum term of his sentence,       f,or
    continuous orderly deportment, the progressived time credits indicated in     the
    schedule herein."); and, see also:                                             :
                                                                                   I

    Hew York, N.H. & H.R. Co. v. State of New York, 165 U.S. 628, 631 (''While bhe
    laws of the states must yield to acts of Congress passed in execution of the
    powers conferred upon it by the Constitution, the mere grant to Congress of
    the power to regulate commerce with foreign nations and among the states did ·
    not, of itself and without legislation by Congress, impair the authority of
    the states to establish such reasonable regulations as were appropriate for
    the protection of the health,· the lives, and the safety of their people."). '



                                       (3)
Case 1:21-cv-02174-NLH Document 1 Filed 02/09/21 Page 12 of 12 PageID: 12



  cites any Constitutional grant of lawful Power_nor authority of any government
  U.S. or N.J. for lawful power to execute a Sentence's incarceration term in
  N.J. against a citizen of another state without allowing other State's citizens
  the same eligibility for commutation of work credits allowed local citizeas;
  Applicant avers that Immediate Custodian's denial of his eligibility for *n
  earned credits is ultra vires and unconstitutional on its face. That pursuant
  to Applicant's programming and work performance over the (2) years at FCIIFt
  Dix, he is entitled to (1) year and (15) days time credit against his sentence
  expiration date as of this filing. -                                      ·

  A true and co=ect Copy of To!:!ediate Custodian's staff per.son C.<1se foi.amige~ Vogt
  completed P,-;nER."I RISK SCORING, scoring Applicant status of "LOW [RISK OF: RE-
  CIDIVISM], as well as Sentence Computation Sheet and a srnaple of Educational
  Pr.cg:a': 3c:-ompl~shed by me. as pa7t o~ Applican! 's cont~nuous wi_>rk and prof"am
  part1c1pat1_on tnroughout his entire. incarceration.    Said Copy 1s attached here
  as EXHIBIT B.
                                                                                 1




                                      (4)
